Name: Council Regulation (EC) No 1415/97 of 22 July 1997 fixing the amounts of aid for flax fibre and hemp and the amount withheld to finance measures to promote the use of flax fibre for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 196/6 fENl 24. 7. 97Official Journal of the European Communities COUNCIL REGULATION (EC) No 1415/97 of 22 July 1997 fixing the amounts of aid for flax fibre and hemp and the amount withheld to finance measures to promote the use of flax fibre for the 1997/98 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), and in particular Articles 2 (3) and 4 (3) thereof, Whereas there is an upward trend in the area planted to hemp; whereas, in order to alleviate the impact on budget expenditure, the amount of aid should be adjusted ac ­ cordingly; Whereas Article 2 (3) of Regulation (EEC) No 1308/70 provides that the portion of aid for financing Community measures to encourage the use of flax fibre is to be fixed when the aid is fixed for the marketing year in question in accordance with the criteria referred to in the said Article 2 (3); whereas it is to be fixed in the light of trends on the market in flax, the amount of the aid for flax and the cost of the measures to be introduced; whereas account should also be taken of the financing already provided for; Whereas application of the abovementioned criteria entails fixing the amount of aid and the portion of the aid to be used for financing measures to promote the use of flax fibre at the levels set out below, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (A Having regard to the opinion of the Economic and Social Committee (4), HAS ADOPTED THIS REGULATION: Whereas Article 4 of Regulation (EEC) No 1308/70 provides that the amounts of aid for flax grown mainly for fibre and for hemp grown in the Community are to be fixed each year; Article 1 For the 1997/98 marketing year, the amounts of aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be : (a) ECU 815,86 per hectare as regards flax; (b) ECU 716,63 per hectare as regards hemp. Whereas, in accordance with Article 4 (2) of that Regula ­ tion , this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be marketed; whereas it must be fixed, taking into account the price for fibres and flax and hemp seed on the world market; Article 2 For the 1997/98 marketing year, the amount of the aid for flax to be used to finance the measures to promote the use of flax fibre referred to in Article 2 of Regulation (EEC) No 1308/70 shall be ECU 0,0 per hectare . Whereas, during the last few years, there have been major fluctuations in the price of flax fibre and the areas planted to flax in the Community have increased considerably; whereas, given the proposed reduction in the proportion of the aid withheld to finance Community measures to promote the use of flax fibre, the aid should be reduced accordingly, (') OJ No L 146, 4 . 7. 1970, p. 1 . Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12. 1994, p . 105). Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1997. (2) OJ No C 101 , 27 . 3 . 1997, p. 10 . (') OJ No C 200 , 30 . 6 . 1997. (4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal). 24. 7. 97 [ ENI Official Journal of the European Communities No L 196/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Council The President F. BODEN